                      Case 1:20-mc-00192-PGG Document 5 Filed 04/15/20 Page 1 of 3


                                                MISCELLANEOUS CASE COVER SHEET


PLAINTIFFS                                                             DEFENDANTS
 DREYMOOR FERTILIZERS OVERSEAS PTE LTD                               H.S.B.C. Bank U.S.A., N.A.; Bank of New York Mellon; JPMorgan
                                                                     Chase Bank, N.A.; Deutsche Bank, its affiliates Deutsche Bank Trust
                                                                     Company Americas and Bankers Trust Company; Wells Fargo Bank,
                                                                     N.A.; Commerzbank AG; and Bank of America, N.A.
Attorney's (Finn Name, Address, and Telephone Number}                  Attorneys (If Known)
Salisbury & Ryan LLP
1345 Avenue of the Americas, 2nd Fl
New York, New York 10105 TEL: 212-977-4660


DESCRIPTION OF CASE                                         Has this or a similar case been previously filed in SONY ?
28 U.S.C. 1782 ex parte application for production of
documents from parties located and doing business in
New York, New York
                                                            No?   Ill Yes? D          Judge Previously Assigned _______

                                                            If yes, was this case: Vol.   D      lnvol.   D Dismissed. No D      Yes   D
                                                            If yes, give date ________& Case No. _______

NATURE OF CASE

    O M 08-85 Motion to Compel
    D M 08-85 Motion to Quash
                                                                              □     M 26-2 Application to Enforce Administrative Order
                                                                                    Rule 5A Rule of Division of Business among District
    O M 08-86 Internet Infringement
                                                                              □□
                                                                                    Judges
    O M 08-88 Surety Companies                                                      M 28 Warrant for Entry & Inspection of Premises

    O M 08-425 Sureties Proceedings
                                                                               □□
                                                                                    M 29 Privacy Act Application
                                                                                    M 30 Privacy Act Application
    O M 11-03 SEC Litigation to Freeze Account                                      M 31 Order of Commodity Exchange Commission
    O M 11-188 GJ Subpoenas - Unsealed                                          □
                                                                                    Directing Person to Pay Money

    O M 11-189 GJ Subpoenas - Sealed                                                M 32 Petition for Writ to Produce Federal Prisoner in

                                                                                □
                                                                                    State Court
    O M 16-88 Sale of Unclaimed Seamen's' Effects
                                                                                □
                                                                                    M 33 Inspection Warrant - Department of Energy
    O M 18-66 Forfeiture Proceedings - Funds Held in trust.                         M 34 Order of Another District Court that the State

    □
          28 USC 1746                                                                Court Produce
          M 18-302 Registration of a Judgment from Another                    O     M 35 Order to Stay Transfer of Federal Prisoner
                                                                              0
    □□
          District                                                                  M 36 National Labor Relations Board
          M 18-304 Administrative Subpoena Proceedings
          M 18-305 Registration of Student Loan Judgment
                                                                              D     M 37 Application to Re-Open Civil Case(s) that are

     □
                                                                                     more than 25 years old
                                                                              0
     □
          M 18-981 Nonjudicial Civil Forfeiture Proceeding                          M 38 Application for Reassignment of Bankruptcy
          M 19-25 Order Authorizing IRS Officer to Enter                             Proceeding
                                                                              0
     □
          Premises for Levy                                                         M 39 Application for Discovery and Inspection of
          M 19-58 General Bonds in Admiralty Purs. to Local                          Defendant Detained in Federal Prison
                                                                              OD
     □
          Admiralty Rule 8                                                          M 41 Order of Return of 28:2254/2255 Petition

     □
          M 19-63 Receivers - Property in Other Districts                           M 42 Order Denying Stay of Deportation
                                                                              0
     □
          M 19-78 Denial to Sue In Forma Pauperis                                   M 43 Contempt of Court in Bankruptcy
          M 22-1 Designation by U.S. Attorney of Individual to
           accept service of summons and complaint
                                                                              0     M 44 Claim Compensation under Longshoremen &

     □                                                                        □
                                                                                     Harbor Workers Compensation Act
          M 22-2 Designation of individual to issue certified                       M 46 Order From Another District for Public Viewing

     □
           copies in bankruptcy part
                                                                              □
                                                                              □
                                                                                    M 47 Bankruptcy Cases - Before Appeal Filed
          M 23 Petition to Perpetuate Testimony
     □
                                                                                    M 47B Transmission of Proposed Findings of Fact and
          M 25-1 Order for Entry to Effect Levy - IRS Matter
     □                                                                        □
                                                                                     Conclusions of Law
          M 25-2 Permission to have access to safe deposit                          M 48 Application for Appointment of Counsel - No Case

     □
           boxes

                                                                              □
                                                                                     In This Court
          M 26-1 Proceeding to Enforce Order of Administrator -                     M 49 Order Denying Commencement of Civil Action
           National Credit Union
           Rev. 0412019
Case 1:20-mc-00192-PGG Document 5 Filed 04/15/20 Page 2 of 3
             Case 1:20-mc-00192-PGG Document 5 Filed 04/15/20 Page 3 of 3




H.S.B.C. Bank U.S.A., N.A., 425 5th Ave., NY, NY; Bank of New York Mellon, 225 Liberty St., NY, NY;
JPMorgan Chase Bank N.A., 270 Park Ave., NY, NY; Citibank N.A., 388 Greenwich St., NY, NY;
Deutsche Bank, its affiliates Deutsche Bank Trust Company Americas and Bankers Trust Company, 60
Wall St., NY, NY; Wells Fargo Bank N.A., 375 Park Ave., NY, NY, Commerzbank AG, 225 Liberty St.,
NY, NY, Bank of America N.A115 W. 42nd St., NY, NY. All Respondents' addresses in NY County.




           ANYSDC-19437808
